Title: From Thomas Jefferson to Theodorus Bailey, 14 February 1821
From: Jefferson, Thomas
To: Bailey, Theodorus

 Monticello Feb. 14. 21.I am very thankful to you, dear Sir, for the trouble you have been so good as to take with my letter addressed George Jones on recurring to his original, to which mine was an answer, I think it very possible I may have read amiss the cypher subscribed to it. it may perhaps be George Long, or some other signature better known in New York. if you cannot decypher truly the signature, then throw this, that, and the retained letter into the fire as not worth further investigation I often recieve letters with signatures totally undecypherable, which of course I am obliged to put by without answering. but I thought I had guessed rightly at this. it has atleast given me the pleasure of renewing to you the assurance of my constent friendship and respect.Th: Jefferson